Citation Nr: 0010745	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  94-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating for an extraschedular evaluation in 
excess of a combined 40 percent for left lower extremity 
disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to October 
1972.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  This case was previously before the Board 
in May 1999, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  The veteran's left lower extremity disorders do not 
present an unusual disability picture.


CONCLUSION OF LAW

The combined 40 percent rating assigned for the veteran's 
left lower extremity disorders represents the maximum 
available schedular criteria, and his case is not 
exceptional, warranting assignment of an extraschedular 
evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Code 5278 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, a March 1973 rating decision granted service 
connection for residuals of a left ankle fracture, and a 10 
percent evaluation was assigned.  That decision was based on 
service medical records reflecting that the veteran underwent 
an open reduction and internal fixation after sustaining a 
left ankle fracture in March 1971, and current findings of a 
left ankle disability.  

An October 1989 rating decision continued the 10 percent 
evaluation of the veteran's service-connected left ankle 
disability.  

VA and private medical records show treatment for 
degenerative arthritis of the left ankle from September 1991 
to July 1992.  A VA hospital report notes that the veteran 
underwent a left ankle arthrodesis in January 1992.  The 
final assessment was left ankle arthritis, end stage.

Consequently, the RO granted a 20 percent evaluation for the 
veteran's service-connected left ankle disability from 
September 1991, a temporary total rating for convalescence 
from January 1992 to May 1992, and a 30 percent evaluation 
effective from June 1992. 

A July 1995 rating decision continued the 30 percent 
evaluation of the veteran's left ankle disorder.

In a November 1995 report, the veteran's private physician 
indicated that he treated the veteran for chronic pain 
syndrome.  He described the medications he was prescribing 
for the veteran's "baseline" and "breakthrough" pain due 
to his "chronic pain syndrome."  The physician opined that 
these pain medications had "potentially serious side 
effects," and made it "unlikely" that the veteran could 
sustain employment, but he would be "pleasantly surprised" 
if the veteran could maintain gainful employment. The 
physician stated that the need for the medications would 
continue as long as medically indicated, which was 
"potentially" for the rest of the veteran's life.   

In June 1996, the Board remanded the case for a VA 
examination to determine the nature and severity of the 
veteran's service-connected left ankle disorder, and for 
consideration of the provisions of 38 C.F.R. §§ 3.321(b), 
4.40 and 4.45.

The veteran submitted correspondence from two prospective 
employers in June 1996.  These letters indicate that the 
veteran was not qualified for employment because his use of 
pain medications affected his alertness.  The reports explain 
that the veteran's exposure to the dangerous equipment at 
work would create a hazardous environment.

The RO continued the 30 percent evaluation of the veteran's 
service-connected left ankle disorder in February 1997.

An April 1997 VA hospital summary notes that the veteran was 
admitted the previous month for a chronic pain management 
program.  The discharge diagnosis was chronic left ankle 
pain, chronic low back pain, and Percocet dependence.  

In April 1997 correspondence, the veteran maintained that he 
experienced "tarsal" tunnel syndrome, varicose veins, and 
deep [pe]roneal nerve damage as a direct result of his 
service-connected ankle disability.

During an August 1998 VA orthopedic examination, the veteran 
reported that he experienced "no feeling" on the dorsum or 
medial site of his left foot following left ankle surgery in 
January 1992.  He gave a history of developing varicose veins 
in 1996 or 1997.  Current complaints included left leg pain.  
The veteran stated that he walked five miles every other day.  
A physical examination of the left ankle revealed a well-
healed scar on the dorsum of the ankle.  There was 
hypesthesia on the dorsum of the foot, and on the lateral 
aspect of the big toe.  Bilateral varicose veins were noted.  
The pertinent diagnoses were postoperative left ankle 
fracture, left dorsal tunnel syndrome with hypesthesia, and 
bilateral varicose veins.   The examiner opined that the 
dorsal tunnel syndrome and hypesthesia of the left foot were 
related to the veteran's service-connected left ankle 
disability, and concluded that the varicose veins were due to 
inherent weakness and the structure of veins, and were not 
related to trauma or the left ankle disability.

Based on this evidence, an August 1998 rating decision 
granted service connection for left dorsal tunnel syndrome, 
and assigned a 10 percent evaluation, denied service 
connection for varicose veins, and continued the 30 percent 
evaluation of the veteran's service-connected left ankle 
disability. 

The Board remanded the case in May 1999, for a VA medical 
examination to determine the etiology of the veteran's left 
lower extremity pain, and for a medical opinion regarding the 
affect of the veteran's pain medications on his 
employability.

A July 1999 VA orthopedic examination report notes complaints 
of left ankle pain, and pain in the tarsal tunnel and medial 
portion of the left foot.  The veteran reported that he took 
no medications, but drank at least 12 beers a day.  He 
explained that he was told to participate in an alcohol 
rehabilitation program, but refused to do so.  He stated that 
he walked five miles a day, which took between 11/2 and 2 
hours.  He reported that standing and walking were "not a 
problem."  He was able to climb stairs and squat, and had no 
problems with changing speed or cadence.  The veteran 
reported difficulty walking on uneven ground, and indicated 
that he experienced shooting pain from the medial portion of 
his arch to the medial side of his ankle when he "steps 
wrong."  He complained of varicose veins, occasional 
shooting pain on the lateral side of his ankle, occasional 
pain in the back of the ankle at the Achilles' tendon, and 
chronic pain at the anterior portion of his ankle.  

The veteran gave a history of employment as an electrician 
for "a couple of years" following his separation from 
service in 1972, and indicated that he last worked in 1992.  
He reported that he worked as a CIA agent "for life," but 
could not discuss this employment because it was "top 
secret."

A physical examination revealed a mild, left antalgic gait.  
The veteran was able to walk on his toes, could walk on his 
heels with slight difficulty, and was able to perform a full 
squat.  An examination of the lower extremities showed 
varicosities bilaterally, with the left slightly greater than 
the right.  Multiple incisional scars were noted on the left 
ankle, including a 6" x 1/16" medial, longitudinal scar, a 
4" x 1/16" longitudinal scar over the anterior ankle, and a 
4" x 1/16" longitudinal, lateral scar.  Range of motion of 
the left ankle revealed dorsiflexion to 6 degrees, plantar 
flexion to 40 degrees, inversion to 15 degrees, and eversion 
to 15 degrees.  Decreased sensation was noted over the medial 
portion of the left foot, the great toe, and the medial arch.  
There was a positive Tinel's sign over the tarsal tunnel, and 
1-inch proximal along the tarsal canal.  X-rays of the left 
ankle showed a solidly healed left ankle fusion with retained 
screws in the distal tibia and talus.

The final assessment was status post left ankle fusion, 
tarsal tunnel syndrome secondary to a left ankle operation, 
psychiatric factors affecting physical condition, and history 
of substance abuse with a current diagnosis of alcohol abuse.  
Following a review of the claims folder, the examiner 
determined that the veteran's left ankle pain was most likely 
due to his service-connected tarsal tunnel syndrome.  He 
noted that the veteran was taking "no specific medication," 
and opined that his left ankle disability did not prevent him 
from working.  The physician concluded that a nonservice-
connected psychiatric disorder resulted in the veteran's 
unemployability. 

Consequently, the RO denied entitlement to an extraschedular 
evaluation greater than the combined 40 percent rating for 
the veteran's service-connected left lower extremity 
disorders.

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. 5107.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Once it has been determined that 
a claim is well grounded, VA has a statutory duty to assist 
in the development of evidence pertinent to the claim.  38 
U.S.C.A. 5107.  Pertinent clinical data have been associated 
with the file, including current data sufficient to address 
the merits of the veteran's claim.  Thus, the Board is 
satisfied that the statutory duty to assist has been met in 
this case.

The Board notes that an August 1998 rating decision granted 
service connection for left dorsal tunnel syndrome with 
hypesthesia as secondary to the service-connected left ankle 
disorder, and assigned a 10 percent rating.  This resulted in 
a combined disability rating of 40 percent.  Under the 
provisions of 38 C.F.R. § 4.68 (the amputation rule), the 
combined rating for a disability below the knee cannot exceed 
the rating for an amputation at the elective level, which in 
this case is 40 percent, were an amputation to be performed.  
Additionally, if the veteran is in receipt of the maximum 
disability rating available under a diagnostic code for 
limitation of motion, consideration of functional loss due to 
pain is not required.  Johnson v. Brown, 10 Vet. App. 80 
(1997).  In light of the amputation rule, the veteran cannot 
receive a schedular evaluation higher than the combined 40 
percent rating for his two service-connected left lower 
extremity disorders (residuals of a left ankle fracture with 
traumatic degenerative arthritis and left dorsal tunnel 
syndrome with hypesthesia).  Therefore, the issue of a 
schedular rating in excess of current combined 40 percent is 
moot and will not be addressed in this decision. 

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The evidence of record does not reveal that the veteran's 
service-connected left lower extremity disorders cause him 
unusual or exceptional hardship such as to warrant 
application of 38 C.F.R. § 3.321(b)(1) (1999).  Although the 
veteran has received intermittent medical treatment for left 
ankle pain, he is not shown to have required frequent periods 
of hospitalization due to his service-connected lower 
extremity disorders.  

The Board recognizes that a November 1995 private medical 
opinion suggests that the veteran was unemployable as a 
result of medications he was taking for chronic pain 
syndrome, and correspondence from two prospective employers 
indicates that he was not qualified to work around dangerous 
machinery because the affects of his pain medications caused 
a hazardous working environment.  As the Board pointed out at 
the time of the 1999 remand, however, it was not clear from 
the record what part of the veteran's pain was due to 
service-connected disability and what part of the pain was 
due to nonservice-connected disability.  A July 1999 VA 
orthopedic examination report notes that the veteran was not 
currently taking any medications, and concludes that the 
veteran's service-connected left lower extremity disorders 
did not preclude employment.  Rather, the VA examiner opined 
that the veteran was unemployable due to a nonservice-
connected psychiatric disorder.

The entirety of the evidence of record does not show that the 
service-connected left lower extremity disorders currently 
cause the veteran exceptional hardship in an employment 
setting.  The only positive evidence in support of the claim 
consists of medical records indicating medications taken for 
pain compromised the veteran's ability to obtain and maintain 
employment.  That evidence, however, did not clearly indicate 
that the medications producing such side effects as to raise 
a question as to whether there was an exceptional disability 
picture were for treatment of service- connected verses 
nonservice-connected pain.   Therefore, the Board sought 
clarification of that determinative question.  The subsequent 
VA examiner not only indicated that the veteran was not 
taking any medically prescribed pain medication for service-
connected disability, he also found that the service-
connected disabilities did not render the veteran 
unemployable.  This opinion was founded not only in actual 
examination of the claimant, but also upon a review of the 
record and it was supported by a rationale.  Accordingly, the 
Board finds the definitive 1999 medical opinion is entitled 
to far more probative weight than the earlier and, at best, 
very ambiguous medical opinions in support of the claim.   
Thus, the clear weight of the most probative evidence is 
against the claim.  In such circumstances, the benefit of the 
doubt doctrine is not for application and an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted.  



ORDER

Entitlement to a rating for an extraschedular evaluation in 
excess of a combined 40 percent for left lower extremity 
disorders is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


